Fourth Court of Appeals
                                San Antonio, Texas
                                     February 7, 2019

                                   No. 04-18-00546-CR

                                Leslie Ann GONZALES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 14, Bexar County, Texas
                                 Trial Court No. 561258
                   Honorable Susan Elizabeth Skinner, Judge Presiding


                                     ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
March 4, 2019. No further extensions will be granted absent extenuating circumstances.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court